Title: From James Madison to Richard E. Norfolk lawyer Lee, 8 July 1807
From: Madison, James
To: Lee, Richard E. Norfolk lawyer



Sir.
Department of State, July 8th: 1807.

Your letter of the 4th. instant was duly delivered last night by Mr. Archer, who was the bearer also of letters from Col. Matthews, & Capt. Saunders to the Secretary of War.  The answers to these with which he is charged on his return, contained such orders relative to the posture of things in your neighborhood, as are thought proper by the President.  I am &c.

James Madison

